Citation Nr: 0810714	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hand 
disorder.  

4.  Entitlement to service connection for a bilateral wrist 
disorder.  

5.  Entitlement to service connection for an ulcer.  

6.  Entitlement to service connection for a sinus disorder.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder.  

8.  Entitlement to service connection for exposure to 
ptomaine poisoning, pollution in air from bombs, and exposure 
to diesel motor exhaust.  

9.  Entitlement to service connection for scars of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from October 2005 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

In January 2008, the veteran and his daughter testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).  




FINDINGS OF FACT

1.  In August 2006, the veteran perfected an appeal to the 
Board of RO decisions regarding a claim of entitlement to 
service connection for scars of his hands and for exposure to 
ptomaine poisoning, pollution in air from bombs, and diesel 
fuel.  

2.  In a September 2006 writing, prior to the promulgation of 
a decision in the appeal, the veteran withdrew his appeal 
with regard to the RO's denial of service connection for 
scars of his hands and for exposure to ptomaine poisoning, 
pollution in air from bombs, and diesel fuel.  

3.  The veteran has a bilateral hearing loss disability as 
the result of exposure to acoustic trauma during active 
service.  

4.  The veteran has tinnitus which had onset during active 
service.  

5.  The preponderance of evidence of record shows that the 
veteran does not currently have an ulcer.  

6.  The preponderance of evidence of record shows that the 
veteran does not currently have a sinus disorder.  

7.  The preponderance of evidence of record shows that the 
veteran does not currently have a psychiatric disorder.  

8.  The veteran's disorders of his hands, including 
arthritis, did not have onset during active service, did not 
manifest within one year of separation from active service, 
and are not otherwise etiologically related to his active 
service.  

9.  The veteran's disorders of his wrists, including 
arthritis, did not have onset during active service, did not 
manifest within one year of separation from active service, 
and are not otherwise etiologically related to his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of an RO 
decision denying service connection for scars of the hands 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).  

2.  The criteria for withdrawal of an appeal of an RO 
decision denying service connection for exposure to ptomaine 
poisoning, pollution in air from bombs, and diesel fuel, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

4.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

5.  The criteria for service connection for an ulcer have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  The criteria for service connection for a sinus disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

7.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

8.  The criteria for service connection for a bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

9.  The criteria for service connection for bilateral wrist 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

The veteran had previously appealed to the Board RO decisions 
adjudicating a claim for entitlement to service connection 
for scars of his hands and for exposure to ptomaine 
poisoning, pollution in air from bombs, and diesel motor 
exhaust.  disability.  

In a letter dated in September 2006, the veteran withdrew his 
appeal of these issues.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the appeal as to those issues is dismissed.

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, arthritis, and peptic ulcer, may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

At the outset, the Board notes that, during the January 2008 
hearing, the veteran's daughter testified as to the veteran's 
claimed disabilities.  The Board has considered her testimony 
along with all other evidence of record.  However, she 
reported that she was born in 1952, some 6 years after the 
veteran's separation from active service.  Thus, any 
testimony she provided as to symptoms the veteran exhibited 
during service or for several years after service is not 
competent evidence as she could not have observed symptoms 
during that time.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(fact witness only competent to testify to that observed by 
the witness).  

Hearing loss and tinnitus

The veteran contends that he suffers from hearing loss and 
tinnitus as the result of exposure to acoustic trauma from 
loud machinery and exploding mines during service.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records are absent for any report of symptoms 
of hearing loss or tinnitus.  A notice of separation from the 
U.S. Navy Service - Coast Guard, shows that the veteran 
served as a machinist mate.  

Submitted by the veteran, are several letters from 
audiologists and audiology test results.  Test results from 
May 1999 are annotated that the veteran had sensorineural 
hearing loss.  This annotation also states that there was no 
tinnitus.  Similar clinical results dated in April 2001 are 
also of record.  At that time he reported no change in his 
hearing loss since 1999 but stated that he had periodic 
tinnitus.  

In a letter dated in December 2005, a Mayo Clinic 
audiologist, "K.C.", stated that the veteran suffered from 
profound sensorineural bilateral hearing loss.  This 
audiologist repeated the veteran's report of exposure to 
noise during service and stated that it is likely that this 
noise exposure contributed to his current severe hearing 
loss.  

In December 2006, the veteran underwent a VA audiology 
examination.  Audiometer testing showed pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
65, 65, 65, 65, and 70 decibels, respectively; for an average 
66 decibels over the four frequencies of interest.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 65, 65, 65, 70, and 75 decibels, 
respectively; for an average of 69 decibels over the four 
frequencies of interest.  Speech audiometry revealed speech 
recognition ability of 92 percent for each ear.  These 
results show that the veteran has a current bilateral hearing 
loss, as defined by regulations.  See 38 C.F.R. § 3.385.  A 
diagnosis was provided of sensorineural hearing loss for both 
ears.  

The December 2006 examiner stated that it is possible that 
the veteran's current hearing loss is the result of noise 
exposure during service, but that she could not provide a 
more definite opinion as to etiology of his hearing loss 
without resorting to speculation.  

As to the veteran's report of tinnitus, the December 2006 
examiner stated that the veteran had reported tinnitus of one 
to two years duration. She also reported that the veteran had 
denied suffering from tinnitus in 1999.  From these facts, 
she reasoned that the veteran's report of tinnitus of one or 
two years duration coming 60 years after his separation from 
service made it not likely that the veteran's tinnitus was 
incurred in service.  

In September 2006, the veteran attended an informal 
conference with a Decision Review Officer (DRO).  A statement 
summarizing that conference is of record.  The DRO reported 
that the veteran recalled that his ears rang and he had a 
humming noise in his right ear, which began during service.  

The veteran is competent to report that he was exposed to 
loud noise during service and that he had ringing and/or 
humming in his ear(s) that began during service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, there is 
no indication from the record that the veteran is other than 
credible with regard to these reports.  As such, the Board 
affords his report of symptoms and noise exposure significant 
probative value.  See Washington v. Nicholson, 19 Vet. App. 
362 (2006) (credibility affects the probative value of a 
veteran's testimony).  Furthermore, a notice of separation 
from the U.S. Navy - Coast Guard, indicates that the veteran 
was qualified in the duties of a machinist mate and his 
service personnel record shows that he was assigned to ships 
during service, consistent with the service reported by the 
veteran.  This adds further validity to the veteran's 
statements as to noise exposure.  

Medical evidence, described above, establishes that the 
veteran has a current bilateral hearing loss disability.  His 
testimony and service records establish exposure to acoustic 
trauma during service.  The medical opinion expressed in the 
December 2005 letter from K.C. provides for a nexus between 
his current hearing loss and his service.  Hence, all 
elements for service connection for bilateral hearing loss 
have been met.  

As to whether the veteran currently suffers from tinnitus, 
the Court stated in Barr v. Nicholson, 21 Vet. App. 303 
(2007), that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.   In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Id.  The record does not show the veteran to be other than 
credible with regard to this matter and therefore the Board 
finds that the veteran does have tinnitus, a condition 
capable of diagnosis by a layperson.  

The Board also finds that the veteran's tinnitus had its 
onset during service.  In making this finding, the Board 
notes that the veteran appeared to minimize his disability in 
May 1999 when he reported that he did not have tinnitus.  
Evidence of this is found in the May 1999 report.  Although 
objective testing revealed a hearing loss at that time, the 
clinician stated that it was the veteran's daughter who had 
prompted the veteran to have his hearing tested.  Apparently, 
the veteran did not believe that testing was indicated.  
Thus, given that he was found to have hearing loss at that 
time, despite his belief that he did not need testing, 
coupled with his later reports to the DRO that symptoms of 
tinnitus had their onset during service, raises significant 
doubt as to the veracity of his May 1999 report of no 
tinnitus.  In short, in May 1999 the veteran was 
underreporting his disabilities.  Thus, his later report to 
the DRO is more probative than the May 1999 report as to 
onset of his tinnitus.  

Therefore, the December 2006 VA audiologist's opinion was 
based on facts that the Board has determined are not 
accurate; i.e., that the veteran did not experience symptoms 
of tinnitus until many years after separation from service.  
A medical opinion that rests on facts found to be inaccurate 
is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Therefore, the Board finds that opinion, to the 
extent that it addresses the etiology and onset of his 
tinnitus, to be without probative value.  Here, the veteran's 
own testimony establishes onset of symptoms during service 
and continuity of symptomatology since service.  Hence, all 
elements necessary to establish service connection for 
tinnitus have been met.  

In sum, the criteria for service connection for bilateral 
hearing loss and tinnitus have been met.  Therefore, the 
veteran's claims for service connection for these 
disabilities must be granted.  

Psychiatric, gastrointestinal and sinus disorders

In a June 2006 statement, the veteran's representative 
explained the bases for the veteran's claim that he suffered 
from an ulcer, a sinus disorder, and a psychiatric disorder 
as a result of service.  The representative listed inservice 
exposure to exhaust from diesel engines, ptomaine poisioning, 
and air pollution from bombs, as contributing to these 
claimed disorders.  

Although the veteran's claim for entitlement to service 
connection for exposure to ptomaine poisoning, pollution in 
air from bombs, and exposure to diesel motor exhaust, has 
been withdrawn, the Board has considered the arguments that 
his claimed disabilities were caused by such exposure.  

In a letter received in May 2005, the veteran explained his 
reference to air pollution from bombs, stating "[p]ulled 
into Japan right after they surrendered.  Not sure of what 
kind of pollution was in the air from the bombs."  The Board 
notes that the record is absent for any evidence that the 
veteran was exposed to air pollution and or radiation from 
bombs or that he suffers any disability attributed to such 
exposure.  Hence the entirely speculative remark implying 
possible harm from exposure to possible air pollution, and/or 
radiation caused by bombs is without any factual foundation.  
Absent any evidence as to either of these necessary elements, 
his assertion regarding exposure to air pollution from bombs 
does not provide a basis for granting his claims.  

During the January 2008 hearing, the veteran recalled an 
incident aboard a Coast Guard vessel which he asserts is 
relevant to his claims for a psychiatric disorder and a sinus 
disorder.  He testified that, during a drill, he went into a 
compartment below deck to start a diesel engine.  Id. at 12.  
Noticing that diesel exhaust was filling the compartment, he 
voiced his intent to exit the compartment and was told that a 
marine standing armed guard at the exit above would cause him 
harm if he tried to leave.  Id.  He reported that he next 
awoke in the presence of a physician who informed him that he 
had to be removed from the compartment after losing 
consciousness.  Id.  The veteran provided a similar account 
in a letter dated in March 2006, adding only that he had 
suffered from pneumonia and severe sinus infections from time 
to the present.  

As to the basis for his claim for service connection for an 
ulcer, during the January 2008 hearing, the veteran responded 
to a question from his representative as to whether a stomach 
disorder began during service by stating 

I'm really not sure.  . . . before I even 
got out of . . . the service, I was 
having trouble with my stomach.  So how 
it started and everything I really don't 
know.  Then when I got out I went to my 
doctor and he checked me . . .  he said 
you got quite a bit of trouble in your 
stomach.  He said, you got a little ulcer 
in there and so forth. 

Hearing transcript at 13.  

He also testified that he was hospitalized for ptomaine 
poisoning during service and still suffered from that 
incident.  Id. at 14-15.  

Service medical records contain no report of psychiatric 
symptoms, no report of a chronic sinus disorder, and no 
report of an ulcer.  In April 1943, the veteran reported a 
headache, nausea, cough and malaise of one to two days 
duration and was diagnosed with acute pharyngitis.  He was 
treated for constipation of three days duration in December 
1942.  In June 1943, he reported of vomiting, diarrhea and 
intestinal cramps of one day duration and was diagnosed with 
acute gastro-enteritis due to staphylococcus albus.  He was 
treated for a common cold in August 1943, a cough in March 
1945, and a head cold and sore throat, diagnosed as catarrhal 
fever, in October 1945.  

These records are evidence against his claims for a 
psychiatric disorder, a sinus disorder and an ulcer because 
the records show that during service he had no psychiatric 
symptoms, no ulcer, and no report of other than acute sinus 
and gastrointestinal symptoms, attributed to known transient 
causes.  To the extent that the acute gastro-enteritis due to 
staphylococcus albus is the incident that the veteran refers 
to as his food poisoning, the record shows that this was an 
acute condition with no residual effects.  

As to evidence of a current psychiatric disorder, a March 
2006 VA clinic note contains the only reference to what could 
even liberally be construed as a psychiatric symptom, 
stating, in a past medical history section, that the veteran 
was having intrusive thoughts about being held in a dangerous 
area by a marine with a gun.  While this note is followed by 
the notation "ptsd ?", there is no evidence that the 
veteran has ever been diagnosed with post traumatic stress 
disorder (PTSD) or any other psychiatric disorder.  Indeed, 
depression and PTSD screens were reported as negative in 
March 2005 VA outpatient clinic notes.  These notations are 
evidence that the veteran does not have a current psychiatric 
disorder.  

The only report of post service sinus symptom is found in 
June 2004 notes from the Mayo clinic, stating that the 
veteran was just completing two weeks of amoxicillin 
treatment for a serious sinus infection.  There is no 
evidence that this infection was chronic or related to his 
service, which ended some sixty years earlier.  Given the 
nature of the conditions he reports as suffering since 
service, pneumonia and severe sinus infections, the Board 
finds this absence of any report of treatment for sinus 
symptoms until more than a half a century after his 
separation from service to be more probative than his recent 
assertions, as to whether the veteran has suffered from a 
sinus disorder since service.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence). 

June 2004 treatment notes from the Mayo clinic provide the 
only evidence that the veteran has any specific 
gastrointestinal symptoms.  Those notes reported the 
veteran's current illness as epigastric pain and explained 
that the veteran was started on Aleve in January 2004 to 
treat joint pain and in the last two to three weeks had 
experienced gradual increase of epigastric pain.  Peptic 
ulcer disease occurring in the 1960's is listed in the 
medical history section of the June 2004 Mayo clinic notes.  
This is no more than a recitation of the veteran's report and 
its inclusion in these notes does not add to its probative 
value.  Thus, the only evidence showing current 
gastrointestinal symptoms is not a report of an ulcer and 
attributes the symptoms to causes unrelated to service and 
occurring many years after separation from service.  

Also submitted to support these claims is a copy of a Report 
of Change in Personnel dated in May 1945.  This form shows 
that the veteran was disenrolled from a course of instruction 
at the Worthington Pump & Mach. Corp, in Harrison N.J.  
During the January 2008 hearing, the veteran's daughter 
testified that this could be evidence proving his complaint 
for a gastrointestinal disorder, theorizing that he possibly 
was disenrolled from the training because of his self 
reported hospitalization for food (ptomaine) poisoning.  This 
document proves only that which is on its face; i.e., that 
the veteran was disenrolled from training.  This document 
does not tend to prove that he suffered any disease or injury 
related to his current claim for service connection for an 
ulcer.  Any other meaning assigned to this document by the 
veteran's daughter is sheer speculation and without probative 
value.  

The record is absent for evidence that the veteran currently 
has a psychiatric disorder, gastro-intestinal disorder, 
including an ulcer, or a sinus disorder.  

Moreover, his symptoms, gastric pain, intrusive thoughts, and 
a single resolved sinus infection, not only do not constitute 
evidence of a disability, but are not attributed by any 
clinician to his service.  The Board has considered the 
veteran's assertions and those of his daughter.  However, 
other than the veteran's reports of experienced symptoms and 
his daughters reports of observed symptoms, neither the 
veteran's, nor his daughter's opinion is competent evidence 
as to whether the veteran has a current chronic psychiatric, 
gastro-intestinal, or sinus disorder, or whether any of his 
observed symptoms are etiologically related to his service, 
which ended sixty years prior to when he filed his claim.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).   

The Board finds the questions of whether the veteran has 
current psychiatric, gastrointestinal and/or a sinus 
disability and whether his current symptoms are related to 
his service to be far too complex to be subject to the 
competent opinions of laypersons.  Other than the report of 
observed symptoms, the veteran's and his daughter's opinions 
on these matters are not competent evidence.  

Thus, the preponderance of the evidence shows that the 
veteran does not have a psychiatric disorder, an ulcer, or a 
sinus disorder.  In the absence of proof of the claimed 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection must be denied because 
the first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Hand and wrist claims

The veteran contends that he currently suffers from disorders 
of both hands and wrists as the result of injuries he asserts 
were sustained while attending machinist training during 
service.  He testified that during this training a motor was 
dropped on his hands; reporting that following that injury he 
washed the grease from his hands with diesel oil and sought 
medical treatment.  Hearing transcript at 9.  He further 
testified that the diesel oil caused burns to his hands and a 
physician bandaged his hands, which remained so for two 
weeks, rendering him unable to complete the training.  Id.  

Service medical records are absent for any report of an 
injury to the veteran's hands or wrists.  The only report of 
symptoms involving his extremities is a January 1945 clinic 
note stating that the veteran was admitted to sick bay for 
right arm pain.  The note states that the veteran had 
received a typhoid booster injection in his right arm 2 days 
earlier, followed by pain, localized swelling, chills, and 
fever.  He was returned to duty after the swelling reduced, 
having been diagnosed with lymphangitis of the right arm.  

Given the detail of the service medical records coupled with 
the first report of these injuries coming some sixty years 
after service, the absence of any mention of these injuries 
in the service medical records is strong evidence against his 
claims for entitlement to service connection for wrist and 
hand disorders.  The Board finds that the contents, or rather 
lack thereof, of these service medical records outweigh his 
much more recent reports of service events.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

As mentioned above, of record is a May 1945 Report of Change 
in Personnel stating that the veteran was returned to his 
regular duties having been disenrolled before completion of a 
course of instruction at the Worthington Pump & Mach. Corp., 
in Harrison N.J.  To the extent that this is offered to 
substantiate the veteran's claim for hand and wrist 
disabilities, the Board finds that this document proves only 
that on its face; i.e., that the veteran was disenrolled from 
training.  This document does not tend to prove that he 
suffered any injury.  

Post service evidence also preponderates against his claim 
for service connection for wrist and hand disabilities.  The 
earliest evidence of problems with the veteran's wrists or 
hands is found in records from the Mayo clinic from 1996.  
These records report that the veteran had degenerative 
arthritis of the left wrist, evidently shown as early as June 
1990.  A report from January 2002 indicates that the veteran 
had postoperative and degenerative changes of both hands.  
Records from May 2000 report that the veteran had left carpal 
tunnel syndrome.  These records provide no indication that 
his bilateral hand or wrist disorders originated during 
service.  Indeed, no post service clinical evidence of record 
refers to any inservice injury of the veteran's hands or 
wrists.  

In sum, the preponderance of evidence of record shows that 
the veteran sustained no injury to his hands or wrists during 
service and that his current hand and wrist disorders 
manifested many years after service and are not etiologically 
related to his service.  As such, the claim for entitlement 
to service connection for disorders of his hands and wrists 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letters sent to 
the veteran in August 2005 and August 2006.  The August 2005 
letter was sent to the veteran prior to the initial 
unfavorable adjudication of his claims for tinnitus and 
hearing loss and the August 2006 letter was sent prior to the 
initial unfavorable adjudication of his claims for a sinus 
disorder, and ulcer, and a psychiatric disorder.  Those 
letters informed the veteran of the requirements of a 
successful service connection claim for the respective 
disabilities, including his now withdrawn claim as for 
exposure to pollution from bombs and ptomaine poisoning.  The 
letters also informed him of his and VA's respective duties 
in obtaining evidence and requested that he submit 
information and/or evidence, which would include that in his 
possession, to the RO.  

The August 2006 letter provided the veteran with notice as to 
assignment of disability ratings and effective dates.  
Although that letter was not sent before the initial RO 
adjudication of his claims for a hearing loss and tinnitus, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Following that letter, the veteran he has had a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
Significantly, the RO readjudicated his claims for 
entitlement to service connection for a hearing loss 
disability and tinnitus by way of a statement of the case 
issued in June 2007 and a supplemental statement of the case 
issued in November 2007.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication and has indeed 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical and 
personnel records and VA outpatient treatment records and the 
veteran has submitted relevant records from private health 
care providers.  Neither the veteran nor his representative 
has requested VA assistance in obtaining any other evidence 
or indicated the existence of any other relevant evidence.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, VA afforded the veteran an audiological 
examination in December 2006.  Examinations have not bee 
provided, nor medical opinions obtained with regard to the 
other issues before the Board.  

As explained above, the record overwhelmingly demonstrates 
that the veteran did not have a psychiatric disorder, chronic 
sinus disorder, ulcer, or disorder of the hands or wrists 
during service, any injury to his hands or wrists during 
service, or that an ulcer or arthritis manifested within an 
applicable presumptive period.  Similarly, the preponderance 
of evidence of record is against findings that the veteran 
currently has an ulcer, a psychiatric disorder, and/or a 
sinus disorder.  .  For these reasons, the Board declines to 
provide an examination or obtain an opinion as to these 
issues.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


ORDER

The appeal with regard to entitlement to service connection 
for exposure to ptomaine poisoning, pollution in air from 
bombs, and exposure to diesel motor exhaust, is dismissed.  

The appeal with regard to entitlement to service connection 
for scars of the hands is dismissed.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for an ulcer is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a sinus disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


